DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant's arguments comply with 37 CFR 1.111(c) because they clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they submit the claims that show how the amendments avoid such references.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method of manufacturing a physical quantity detection sensor, comprising: “the sensor substrate having a plurality of sensor movable portionspositioned within a cavity defined in part by sidewalls composed of the sensor substrate and a surface of the different type substrate joining the sidewalls;…, the groove having a width larger than a width of the dicing blade, and in at least part of the dicing, the dicing blade is accommodated in the groove and advances without contacting surfaces on left and right sides of the groove” in combination of all of the limitations of claim 1. Claims 2-12 include all of the limitations of claim 1.
Regarding claim 13, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a physical quantity detection sensor, comprising: “wherein the cavity is defined in part by sidewalls composed of the sensor substrate and a surface of the different type substrate joining the sidewalls, and part of an outer edge of one of the sensor substrate and the different type substrate recedes further inwards than an outer edge of the other of the sensor substrate and the different type substrate” in combination of all of the limitations of claim 13. Claims 14-19 include all of the limitations of claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571)272-5526.  The examiner can normally be reached on Monday-Friday, 6:00 AM – 2:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax numbers for all communication(s) is (703)872-9306.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1625.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818